Petroplus, Judge:
Claimant furnished building materials and supplies to the Department of Public Institutions of the State of West Virginia for use in the construction of a new wall at the State Penitentiary for the period beginning July 27, 1964, and ending October 19, 1966. For unknown reasons, the vouchers, copies of *182which were attached to the claim as an Exhibit, were either lost or mislaid by Administrative Personnel of Respondent and were not processed for payment. A Stipulation signed by counsel for the Claimant and the Respondent states that the supplies and materials in question were ordered by an authorized representative of the Respondent and were used in the construction of the new wall at the West Virginia Penitentiary. It is admitted by the Respondent that the amount of the claim is true and correct and that the supplies and materials were actually furnished in the amount claimed.
It appearing that there remains due and unpaid on said account the sum of $2275.22, and that the Respondent has no objection to the payment of said claim, the Court is of the opinion that the Claimant is entitled to be compensated, and an award is accordingly made to it in the amount of $2275.22.
Claim allowed in the amount of $2275.22.